DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-15, 17-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Berhault (PGPub 20200054120).
Berhault teaches an applicator with a core (10) that extends along a longitudinal axis and carried by the core.  There are longitudinal rows of islets of spikes that are separated by areas free of spikes.  The islets of spikes comprise a series of spikes in the longitudinal direction and a series of spikes in the circumferential direction.  (see annotated figure below).
With regards to claim 2, at least one longitudinal row of islets is offset axially with respect to the adjacent longitudinal row such that the center of the at least one islet of spikes in the offset row is situated halfway along the length of an area free of spikes between two islets of spikes in the adjacent row of islets (shown in figure below).
With regards to claim 3, the spacing between the spikes of one islet within the series of spikes in the longitudinal direction and circumferential direction is the same for each islet (see on figure below that the spaces is the same).
With regards to claim 4, the number of spikes in the circumferential direction increases in the longitudinal direction from the proximal end of the core, passing thru a maximum, before decreasing in the direction of the distal end of the core, the maximum number of spikes is situated at the center of the islet (while this is not shown in the islets laid out below, it is clear that the islets can be any group of spikes and therefore the islets could be organized in this manner).
With regards to claim 6, the islets of spikes of the same rank of one longitudinal row of islets out of two occupy the same axial position along the longitudinal axis of the core (three islets in a row are shown below).
With regards to claim 7, the spacing between the consecutive islets of spikes is constant within at least one longitudinal row of spikes (see figure below).  
With regards to claim 8, the areas free of spikes form at least one helical strip that does not have spikes, extends more than half a revolution about the longitudinal axis of the core and is delimited by the islets of spikes (figure below shows all the free areas between the spikes and a helical strip can be drawn between all the spikes).
With regards to claim 9, the implantation of spikes within the islets of spikes is such that the angular offset about the longitudinal axis of the core between two successive spikes in the longitudinal direction is non-zero (figure 4/5).  
With regards to claim 10, the longitudinal rows of spikes are offset axially such that, starting from the proximal end of the core in the direction of its distal end, the last spike of an islet of spikes in one longitudinal row of islets occupies the same axial position as the first spike of an islet in the adjacent row (figure 7 shows that offset).
With regards to claim 11, the longitudinal rows of islets are offset axially such that, in the circumferential direction the last spike  of an islet of spikes in one longitudinal row of islets occupies the same longitudinal position as the first spike of an islet in the adjacent row (figure 7 shows the offset).    
With regards to claim 12, the axial offset between one longitudinal row of islet of spikes and the adjacent longitudinal row is less than or equal to the length of an islet of spikes in the adjacent rows (figure 7).
With regards to claim 13, all the islets have the same number of spikes (all the circled islets shown below have 5 spikes).
With regards to claim 14, the spikes of at least one islet are the same shape as another islet (shown below).
With regards to claim 15, at least one longitudinal row of islets have an isolated spike at the distal end of the core (shown below).
With regards to claim 17, all the spikes are the same height in the circumferential direction in each position on the longitudinal axis of the core (figure 4).
With regards to claim 18, the spikes are molded together with the core (figure 5).
With regards to claim 19, there is a container to house a product for the applicator to apply (figure 1).

    PNG
    media_image1.png
    361
    632
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhault (‘120).
Berhault teaches all the essential elements of the claimed invention however fail to teach that the islet comprises a number of spikes in the circumferential direction that increases in the longitudinal direction from the proximal end of the core, passing through a maximum, before decreasing in the direction of the distal end of the core (claim 4), that all the spikes at the periphery of the islet form a diamond shaped external contour (claim 5), and that within one longitudinal row of islets, the height of the spikes increases from the proximal end of the core, passing through a maximum, before decreasing in the direction of the distal end of the core (claim 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berhault so that the number of spikes in the circumferential direction increase in the longitudinal direction, that the islet form a diamond shape and so that the length of the spikes in the islet are longest in the center since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device.  A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.
Relevant prior art
Applicant is advised to review application PGPub 20170354239.  This application could have been used as a rejection for most of the claims as well, however a formal rejection was not made.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/               Primary Examiner, Art Unit 3723